IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 46049/46050

STATE OF IDAHO,                                )
                                               )   Filed: February 5, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
TONNA LAREE FUNDERBURG,                        )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Idaho County. Hon. Gregory FitzMaurice, District Judge.

       Appeal from order revoking probation, dismissed; judgment of conviction and
       suspended unified sentence of four years with two years determinate for
       possession of methamphetamine and misdemeanor driving under the influence of
       alcohol and suspended unified sentences of three years with one and one-half
       years determinate for unlawful possession of a firearm and felony driving under
       the influence of drugs or other intoxicating substances, with all sentences running
       concurrently, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenevieve C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 46049, Tonna Laree Funderburg pled guilty to possession of
methamphetamine (Idaho Code § 37-2732(c)(1)), misdemeanor driving under the influence of
alcohol (I.C. § 18-8004), and possession of drug paraphernalia (I.C. § 37-2734A(1)). The district
court dismissed the charge of possession of drug paraphernalia, imposed a unified sentence of


                                               1
four years with two and one-half years determinate, suspended the sentence and placed
Funderburg on probation. In Docket No. 46050, Funderburg admitted to violating her probation
and pled guilty to unlawful possession of a firearm (I.C. § 18-3316) and felony driving under the
influence of drugs or other intoxicating substances (I.C. §§ 18-8004, 18-8005(6)). Pursuant to a
plea agreement, the parties agreed to jointly recommend concurrent unified sentences of five
years with two and one-half years determinate for both offenses in Docket No. 46050, to run
concurrently with the sentence in Docket No. 46049. The district court imposed concurrent
unified sentences of three years with one and one-half years determinate for each offense in
Docket No. 46050, revoked Funderburg’s probation in Docket No. 46049, and retained
jurisdiction in both cases. Following completion of retained jurisdiction, Funderburg was placed
back on probation. Funderburg filed notices of appeal from both the judgment of conviction in
Docket No. 46050 and the order revoking probation in Docket No. 46049.
       Although Funderburg received lesser sentences in Docket No. 46050 than she asked for,
Funderburg asserts that the district court erred in imposing excessive sentences. The doctrine of
invited error applies to estop a party from asserting an error when his or her own conduct induces
the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App.
1993). One may not complain of errors one has consented to or acquiesced in. State v. Caudill,
109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203,
1208 (Ct. App. 1998). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54,
58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as
rulings made during trial. State v. Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App.
1986). Therefore, because Funderburg received lesser sentences than requested, she may not
complain that the district court abused its discretion.
       On appeal, mindful that the district court has placed her back on probation, Funderburg
continues to assert that the district court erred in revoking probation in Docket No. 46049. A
case becomes moot when the issues presented are no longer live or the defendant lacks a legally
cognizable interest in the outcome. Murphy v. Hunt, 455 U.S. 478, 481 (1982); Bradshaw v.
State, 120 Idaho 429, 432, 816 P.2d 986, 989 (1991). Even where a question is moot, there are
three exceptions to the mootness doctrine: (1) when there is the possibility of collateral legal
consequences imposed on the person raising the issue; (2) when the challenged conduct is likely
to evade judicial review and thus is capable of repetition; and (3) when an otherwise moot issue

                                                  2
raises concerns of substantial public interest. State v. Barclay, 149 Idaho 6, 8, 232 P.3d 327, 329
(2010).     The only relief Funderburg has requested on appeal cannot be granted because
Funderburg has been placed back on probation. Therefore, any judicial relief from this Court
would have no effect on either party. See id.
          Accordingly, Funderburg’s judgment of conviction and sentences in Docket No. 46050
are affirmed. The appeal from the order revoking probation in Docket No. 46049 is dismissed.




                                                3